BaRStes, J.
(dissenting). By question 4 of the special verdict the jury found that a person of average comprehension, upon reading the synopsis of the sermon as published, would have ordinai’ily understood that the plaintiff was accused in said sermon of being an officer whose loyalty to the ruling clique of seventy-three retail and wholesale liquor dealers mentioned in the sermon was beyond question and one whose fidelity to his oath of office was open to grave doubt.
Question 5 of the special verdict was as follows:
“Would a person of average comprehension, upon reading the words ‘officials under its benumbing influence violate their oáths of office,’ and considering these words in connection with the remainder of the synopsis of said sermon as published, ordinarily have understood that plaintiff was accused by said words in said sermon of having, under corrupt influence, violated his oath of office?”
To which question the jury answered “Yes.”
By the answer to the fifteenth question the jury found that it was not substantially true that the plaintiff had under corrupt influence violated his oath of office.
*460By its answer to question 14 tbe jury found that it was not substantially true that the loyalty of the plaintiff to the ruling clique of seventy-three retail and wholesale liquor dealers was beyond question, or that his fidelity to his oath of office was open to grave doubt.
I think that the jury was warranted in answering the fourth, fifth, fourteenth, and fifteenth questions as they did. It was charged that the loyalty of the plaintiff to the ruling clique of seventy-three liquor dealers was beyond question and not only that his fidelity to his oath of office was open to grave doubt, but that he in fact, violated such oath by reason of the corrupt influence exercised over him by the saloon-keepers in question. These charges were false but not maliciously made. I cannot assept to the doctrine that in the absence of malice any person can make and publish of 'and concerning a candidate for office untrue charges such as the foregoing and escape responsibility for them on the ground of “qualified privilege.” Candidates for office should not be treated as pariahs who can with impunity be charged with grave crimes, albeit those charges are in somewhat general terms. They are just as harmful as though they were made specific enough to satisfy the demands of a criminal pleading. It would be a misnomer in fact and in law to call the article “fair comment,” in view of the fact that the jury found that the most flagrant charges contained therejn were untrue.
The respondent moved to modify the mandate of this court by striking therefrom the direction to render judgment in favor of the appellant and substituting a direction to the circuit court to permit and take such further proceedings in the cause, consistent with the opinion of this court, as to said circuit court may seem proper and according to law, “and in such other particulars as may be essential to the preservation of the rights of the respondent.”
The motion was denied, with $25 costs, on January 1,1913.